                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                             UNITED STATES DISTRICT COURT                               May 03, 2019
                              SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                BROWNSVILLE DIVISION

BEATRICE Y. PUGA,                               §
                                                §
        Plaintiff,                              §
VS.                                             §   CIVIL ACTION NO. 1:19-CV-23
                                                §
WAL-MART STORES TEXAS, LLC,                     §
                                                §
        Defendant.                              §

                                   OPINION AND ORDER

       Pending before the Court is Plaintiff Beatrice Y. Puga’s Motion to Remand (Doc. 5).

Having considered the Motion, the parties’ briefing and the applicable law, the Court finds the

Motion not well taken.

       I.       Allegations and Procedural History

       While shopping at a Wal-Mart in Harlingen, Texas, Beatrice Puga (“Puga”) slipped and

fell, allegedly suffering injuries and other damages. Following the incident, Puga sued Wal-Mart

Stores Texas, LLC (“Wal-Mart”) in a Texas state court. In her Original Petition, she alleges

damages in a number of categories, including: (1) past and future physical pain; (2) past and

future mental anguish; (3) past and future physical impairment; (4) past and future physical

disfigurement; (5) past and future medical expenses; and (6) lost wages. (Original Petition, Doc.

1, Ex. A, ¶ 11.1) She also seeks “all other relief, in law and equity, to which plaintiff may be

entitled.” (Id.)

       In February 2019, Wal-Mart filed its Notice of Removal based on diversity jurisdiction.

(Notice of Removal, Doc. 1) A few weeks later, Puga filed the present Motion to Remand,

arguing that Wal-Mart has not demonstrated that this case meets the amount-in-controversy

requirement of 28 U.S.C. § 1332. (Motion to Remand, Doc. 5) In particular, Puga argues that

because her Original Petition does not seek monetary relief that exceeds $75,000, the Court

should remand the case. (Id.) In response, Wal-Mart argues that discovery has rendered clear


1/4
that Puga seeks more than $75,000 in damages, thus meeting the amount-in-controversy

threshold to support diversity jurisdiction.1

            II.      Analysis

            A.        Legal Standard

            A defendant may remove a case to federal district court only if that court would have had

original jurisdiction. 28 U.S.C. § 1441(a). “[D]istrict courts shall have original jurisdiction of all

civil actions where the matter in controversy exceeds . . . $75,000, exclusive of interest and

costs, and is between . . . citizens of different states.” 28 U.S.C. § 1332(a)-(a)(1). The removal

statute is construed narrowly, with any doubt construed against removal. See Shamrock Oil &

Gas Corp. v. Sheets, 313 U.S. 100, 107–09 (1941); In re Hot-Hed Inc., 477 F.3d 320, 323 (5th

Cir. 2007).

            “Unless the law gives a different rule, the sum claimed by the plaintiff controls if the

claim is apparently made in good faith.” St. Paul Mercury Indemnity Co. v. Red Cab. Co., 303

U.S. 283, 288 (1938); De Aguilar v. Boeing Co., 47 F.3d 1404, 1410 (5th Cir. 1995). But even if a

plaintiff pleads below the jurisdictional threshold, “if a defendant can show that the amount in

controversy actually exceeds the jurisdictional amount, the plaintiff must be able to show that,

as a matter of law, it is certain that he will not be able to recover more than the damages for

which he has prayed in the state court complaint.” De Aguilar, 47 F.3d at 1411. The defendant

can rely on the plaintiff’s pleading or summary judgment type evidence to establish, by a

preponderance of the evidence, that the amount in controversy exceeds the statutory threshold.

Id. at 1410; White v. FCI USA, Inc., 319 F.3d 672, 675 (5th Cir. 2003). To prevent removal, the

plaintiff must show that as a matter of law, she cannot recover more than the damages pled in

the state court complaint and that those damages fall below the $75,000 requirement. Id.




1   The parties agree that complete diversity of citizenship exists.
2/4
        B.      Application to Puga’s Claims

        In Puga’s Original Petition, she alleges that she “seeks monetary relief not to exceed

$75,000.” (Original Petition, Doc. 1, Ex. A, ¶ 6.1) Despite this allegation, Wal-Mart argues that

Puga’s discovery responses, coupled with the request for relief in her Original Petition,

demonstrate that the amount-in-controversy exceeds $75,000. (Response, Doc. 6, ¶ 11)

        The Court agrees with Wal-Mart. In her responses to Wal-Mart’s Request for Disclosure,

Puga values her alleged past medical expenses at $57,319.04.                   (Plaintiff’s Responses to

Defendant’s Request for Disclosure, Doc. 5, Ex. B) These alleged damages, however, represent

only one of several categories of damages that Puga seeks in this lawsuit. If the evidence before

the Court demonstrates that Puga seeks, in the remaining categories of alleged damages, more

than $17,680.96, the amount-in-controversy requirement is satisfied.

        In addition to past medical expenses, Puga requests damages for lost wages, future

medical expenses, and past and future physical pain, mental anguish, physical impairment, and

physical disfigurement. (Original Petition, Doc. 1-2, ¶ 11.1) While the record does not contain

monetary values for these categories, the Court finds that taken together, and considering the

alleged $57,319.04 solely for past medical expenses, the remaining categories of damages exceed

$17,880.96. (Original Petition, Doc. 1, ¶ 11.1) As a result, the preponderance of the evidence

demonstrates that the amount-in-controversy is greater than $75,000.

        Puga also has not established that as a matter of law, she cannot recover more than

$75,000 for the damages that she requests. When she filed her lawsuit in state court or at the

time of removal, Puga had not stipulated or submitted an affidavit limiting her damages to

$75,000 or less. And no legal principle bars her from recovering more than $75,000 for the

injuries that she alleges. As a result, despite the allegation in her Original Petition, Puga has not

demonstrated that as a matter of law, she cannot recover more than $75,000.2

        III.    Conclusion

2 Wal-Mart also contends that Puga’s damages allegations do not comply with Texas Rule of Civil Procedure 47.
(Response, Doc. 6, ¶ 10) The Court finds it unnecessary to reach this issue.
3/4
      For these reasons, it is:

      ORDERED that the Plaintiff’s Motion to Remand is DENIED.

      SIGNED this 3rd day of May, 2019.


                                           ________________________________
                                           Fernando Rodriguez, Jr.
                                           United States District Judge




4/4
